Citation Nr: 1759458	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  12-34 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for the service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel



INTRODUCTION

The Veteran had active military service in the U.S. Army from April 1969 to January 1972.  

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

Regarding the issue of entitlement to a TDIU, in May 2012, the Veteran filed a VA 21-8940 Veterans Application for Increased Compensation Based on Unemployability (TDIU).  On his application, the Veteran indicated that he was unemployable due to his service-connected PTSD.  Although this claim was adjudicated by the RO in September 2012, he has continued to assert that he is unemployable as a result of his service-connected PTSD.  The United States Court of Appeals for Veterans Claims (Court) has held that a claim for TDIU is part of an increased rating claim when such is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Dalton v. Nicholson, 21 Vet. App. 23, 33 (2007).  In light of Rice, the issue of entitlement to TDIU has been raised by the record and is within the jurisdiction of the Board.  

The Board notes that in April 2017, the Veteran filed a timely notice of disagreement (NOD) with regard to a January 2017 rating decision that denied service connection for high blood pressure, borderline diabetes mellitus type II, hearing loss, ischemic heart disease, and tinnitus.  However, the RO has not yet issued a statement of the case (SOC).  Ordinarily, the claim would be remanded for the issuance of an SOC pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  However, it appears the RO has acknowledged the Veteran's NOD and additional action is pending.  See April 2017 notice letter to Veteran (acknowledging the receipt of his January 2017 NOD).  Therefore, this situation is distinguishable from Manlincon, where a notice of disagreement had not been recognized, and remand is not necessary at this time.  

Finally, in August 2017, additional evidence was received from the Veteran.  In October 2017, the Veteran submitted a waiver of initial Agency of Original Jurisdiction (AOJ) consideration for the August 2017 submission.  See 38 C.F.R. § 20.1304(c) (2017).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's PTSD has been manifested by symptoms no greater than occupational and social impairment with reduced reliability and productivity; symptoms productive of occupational and social impairment with deficiencies in most areas have not been shown.  

2.  The Veteran's PTSD, which is his only service-connected disability, does not prevent him from securing or following a substantially gainful employment.  


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for a rating in excess of 50 percent for the Veteran's service-connected PTSD have not been met.  38 U.S.C. §§ 1155, 5107(b), 5110 (2012); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411 (2017).  

2.  The criteria for the assignment of a TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, required notice was provided and neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify has been satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All pertinent records have been obtained, to the extent available.  The Veteran was also afforded VA examinations for his claimed disability.  

In May 2015, the Veteran's representative argued that the April 2015 VA examiner did not examine or question the Veteran regarding his PTSD symptoms, and therefore, requested a new VA examination.  See May 2015 Third Party Correspondence.  A new VA examination was afforded to the Veteran in August 2017.  In an August 2017 Statement in Support of Claim, the Veteran argued that the August 2017 VA examiner was incorrect in reporting that the Veteran did not endorse suicidal or homicidal ideation.  The Board acknowledges this statement.  However, the Board finds that the August 2017 VA examination and other VA examinations of record, as a whole, are adequate for rating purposes.  The August 2017 VA examination, along with the other VA examinations discussed below, take into account the Veteran's lay history and reports of symptoms.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).

Also, during an October 2011 VA examination, it was noted that the Veteran received Social Security benefits.  See October 2011 VA examination.  However, it appears that the Veteran is receiving Social Security due to retirement.  The record does not indicate that the Veteran has been receiving Social Security disability benefits due to his PTSD; therefore, the Board does not find it to be necessary to obtain such records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). 

Finally, neither the Veteran nor his representative has raised any other issues with the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to the duty to assist argument).  For these reasons, the Board concludes that VA has fulfilled its duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Legal Criteria, Factual Background, and Analysis

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issues on appeal.

A.  PTSD

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(a), 4.1 (2017).

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2017).  Otherwise, the lower rating will be assigned.  Id.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Where (as here) the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected PTSD is currently rated at 50 percent from December 11, 2009 under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under these criteria, a 50 percent rating is warranted where the psychiatric condition produces occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

A 70 percent rating is warranted where the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted where the psychiatric condition results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  In Vazquez-Claudio, the United States Court of Appeals for the Federal Circuit explained that the frequency, severity and duration of the symptoms also play an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. 38 C.F.R. § 4.21 (2017); Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned. Mauerhan, 16 Vet. App. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

Global Assessment Functioning (GAF) scores of 61-70 indicate some mild symptoms or some difficulty in social, occupational, or school functioning, with the ability to generally function pretty well and have some meaningful personal relationships.  DSM-IV (1994).  GAF scores of 51-60 indicate moderate symptoms, such as a flat affect, circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, as evidenced by having few friends and having conflicts with peers or co-workers.  Id.  GAF scores of 41-50 indicate serious symptoms, such as suicidal ideation, severe obsessional rituals, and frequent shoplifting, or serious impairment in social, occupational, or school functioning, as evidenced by having no friends and being unable to keep a job.  Id.  GAF scores of 31 to 40 reflect some impairment in reality testing or communications (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglect family, and is unable to work).  Id.

It is important to note that a GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995). 

The Secretary of VA recently amended the portion of the Schedule for Rating Disabilities dealing with psychiatric disorders and the associated adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  However, the amended provisions do not apply to claims that were pending before the Board (i.e., certified for appeal to the Board) on or before August 4, 2014, even if such claims are subsequently remanded to the Agency of Original Jurisdiction.  The instant appeal was initially certified to the Board in June 2015.  Therefore, the amended version of the Schedule for Rating Disabilities is for application in the instant appeal.

The Veteran is currently seeking an initial rating in excess of 50 percent for his service-connected PTSD.  After careful review of the evidence, the Board finds that a rating in excess of 50 percent is not warranted.  

In October 2010, the Veteran was afforded a VA examination for PTSD.  At that time, the VA examiner did not diagnose the Veteran with PTSD because he did not report any symptoms of PTSD.  However, the VA examiner diagnosed the Veteran with a mood disorder and assigned a GAF score of 55.  The Veteran reported that he did not like people, was a loner, and a divorcee.  The Veteran reported that he lived by himself and did not like crowds.  The Veteran stated that people had "a tendency to get on [his] nerves."  He did not trust "folks."  The Veteran reported that he also grew his own food.  The Veteran reported that he divorced his wife in 1982 and never remarried, and was not able to attend to relationships.  The Veteran reported that he spent the day watching TV.  He also reported having trouble with his memory, insomnia, and trust issues.  The Veteran was capable of performing activities of daily living, but did not do these reliably.  He stated that it was based on whether he felt like doing them or not.  

Upon mental status examination, the VA examiner noted that the Veteran was alert and oriented to personal information and place.  The VA examiner noted that the Veteran's insight was not well-demonstrated.  The VA examiner noted that the Veteran denied symptoms of depression, but reported social withdrawal, insomnia, and irritability.  The VA examiner reported that the Veteran denied suicidal and homicidal ideation or plan.  There was no evidence of disorder of thought process or content.  

In October 2011, the Veteran was afforded a VA examination for PTSD.  The Veteran was diagnosed with PTSD and assigned a GAF score of 54.  The VA examiner concluded that the Veteran had occupational and social impairment with reduced reliability and productivity.  The Veteran reported that his stressor for his PTSD was that he had feared for his life when a rocket attack occurred during his time in service in 1970.  The Veteran reported that he was married one time, but divorced.  He currently lived alone in his own home and was not dating anyone.  He had two children and described the relationship with them as good and healthy.  The Veteran denied close friends, but stated that he had three casual friends he saw once a week.  The Veteran reported that in his spare time, he worked on his produce farm, cooked, cleaned, did yard work for himself and others for money, read, and watched TV.  The Veteran further reported that he retired in 2004 after working 21.5 years as a maintenance mechanic.  The Veteran denied missing any time from work due to PTSD, but reported problems with irritability, which he was able to manage by working along and walking away.  The Veteran had problems with concentration, which slowed him down and caused him to make mistakes.

The VA examiner noted that the symptoms that applied to the Veteran's diagnosis included anxiety, chronic sleep impairment, impaired abstract thinking, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  The VA examiner also noted that the Veteran experienced symptoms, such as recurrent and distressing recollection of his in-service stressor, feeling detached or estranged from others, difficulty falling or staying asleep, and irritability or outburst of anger.  The VA examiner noted that the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupation, or other important areas of functioning.  

In an August 2012 VA mental health note, the physician noted that the Veteran was casually dressed and cooperative during his mental status examination.  The Veteran denied suicidal or homicidal ideation.  The physician assigned the Veteran a GAF score of 50.  

In December 2013, the VA physician noted that the Veteran's PTSD had returned with some increase in symptoms.  The physician assigned the Veteran a GAF score of 49.  The physician told that the Veteran to continue with current medications and referred him back to coping skills group.  

In a September 2014 VA mental health note, the Veteran stated that he had been busy with his garden over the summer.  The Veteran also said that he was in a PTSD group and enjoyed it.  The Veteran felt better as long as he stayed busy.  However, the Veteran still isolated himself.  Upon mental status examination, the physician noted that the Veteran was casually dressed, cooperative, and had linear thoughts.  The Veteran's insight and judgment were intact.  The Veteran denied suicidal or homicidal ideation.  

In April 2015, the Veteran was afforded a VA examination for his PTSD.  The VA examiner concluded that the Veteran had occupational and social impairment with reduced reliability and productivity.  The Veteran reported that he lived by himself.  The Veteran had a woman friend who he had been dating for three years.  The Veteran described the relationship as good; they typically stayed around the house and gardened together.  Additionally, the Veteran and his friend went to restaurants together, if his budged allowed it.  The Veteran reported social withdrawal due to anhedonia and increased arousal.  He stated that he took early retirement when the company he worked for went overseas in 2004.  In order to make extra money, the Veteran did yard work for friends and family.  The Veteran liked to garden and grew some of his food.  He was capable of performing activities of daily living and did those routinely.  The Veteran reported that he did not have any inpatient admissions, but he did go to support groups for veterans.  He was also involved in community support activities.  The Veteran was compliant with taking his medications and reported some symptom improvement.  The VA examiner noted that the Veteran's symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The other symptoms that the Veteran experienced included recurrent and intrusive distressing memories of the military traumatic event, avoidance of or efforts to avoid distressing memories or thoughts, irritable behavior and angry outbursts, hypervigilance, exaggerated startle response, and sleep disturbance.  

In August 2017, the Veteran was afforded a VA examination for his PTSD.  The VA examiner concluded that the Veteran had occupational and social impairment with reduced reliability.  The Veteran reported that he lived alone, and he spent his time traveling.  The Veteran also had a few friends and went to a support group for veterans.  He went out to eat a lot and was surrounded by his family in the area.  The Veteran had a female friend he could also converse with.  The Veteran was self-employed as a gardener and landscaper since 2006.  The Veteran took medications for his PTSD.  The VA examiner reported that the Veteran's symptoms included recurrent and intrusive distressing memories of the traumatic event, avoidance of or efforts to avoid external reminds that arouse distressing memories of the traumatic event, persistent negative emotional state, irritable behavior and angry outbursts, hypervigilance, exaggerated startle response, and sleep disturbance.  The VA examiner reported that the symptoms that applied to the Veteran's diagnosis included depressed mood, anxiety, suspiciousness, and chronic sleep impairment.  Upon behavioral observation, the VA examiner reported that the Veteran was pleasant, verbal, and logical.  The Veteran's affect was bright, and his speech and behavior were appropriate.  The Veteran did not have suicidal or homicidal ideation.  
In August 2017, the Veteran submitted a statement that the August 2017 VA examination was incorrect in reporting that the Veteran did not endorse suicidal ideation or homicidal ideation.  The Veteran reported that he answered that he did have suicidal ideation, but the VA examiner did not ask the Veteran to elaborate any further.  

In an August 2017 VA mental health note, the Veteran revealed that he continued to struggle with PTSD symptoms.  The Veteran reported that he was working his farmland as much as he could by himself.  The Veteran slept poorly and had bad dreams/nightmares many nights.  He continued to be busy with his huge garden.  The Veteran reported that staying busy helped him cope with anxiety and stress.  He stayed physically active and in relatively good shape for his age.  On mental status examination, the physician noted the Veteran was casually dressed and well groom. The physician noted that the Veteran had some problems with recent memory, but his remote memory was intact.  The Veteran had logical and linear thought processes; however, his mood was mildly depressed.  The Veteran denied suicidal and/or homicidal ideation.  The Veteran's judgment was adequate, and he did not have any evidence of psychosis or delusion material.  

In October 2017, the Veteran submitted a PTSD DBQ dated September 2017.  The physician diagnosed the Veteran with chronic severe PTSD.  The physician reported that the Veteran was unable to maintain a consistent relationship with family or friends or create new friendships.  The physician assigned the Veteran with a GAF score of 35.  The physician concluded that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and or mood.  The physician noted that the Veteran's symptoms included: depressed mood; anxiety, suspiciousness; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; impairment of short and long term memory; memory loss for names of close relatives; speech intermittently illogical, obscure, or irrelevant; difficulty in understanding complex commands; impaired judgment; disturbances of motivation and mood; instability to establish and maintain effective relationships; suicidal ideation; persistent delusions or hallucinations; persistent danger of hurting self or others; neglect of personal appearance and hygiene; and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  Further, the physician stated that the Veteran was unable to work or interact socially due to his PTSD diagnosis.  The physician noted that the Veteran's ability to use judgment, interact with supervisors, deal with work stressors, and follow work rules was poor.  

After reviewing the foregoing evidence, the Board finds that for the entire appeal period, a rating in excess of 50 percent is not warranted.  Although the physician who conducted the September 2017 DBQ concluded that the Veteran had occupational and social impairment with deficiencies in most areas, the evidence of a record as a whole does not support such a finding.  Throughout most of the appeal period, the Veteran has maintained appropriate appearance and hygiene.  Although it was reported in the September 2017 DBQ that the Veteran was unable to maintain consistent relationships with family, during an October 2011 VA examination, the Veteran reported that the relationship he had with his two children was good and healthy.  In an August 2017 VA examination, which was completed just one month prior to the September 2017 DBQ, the Veteran pointed out that he was surrounded by family.  Also, the Veteran had a few friends and went to a support group for veterans.  The Veteran also had a female friend he could converse with.  Furthermore, the Veteran has not shown that he has had persistent delusions or hallucinations through the entire appeal period.  Although, it was noted that the Veteran had persistent delusions or hallucinations in his September 2017 DBQ, on the Veteran's August 2017 VA examination, it was not noted that the Veteran had persistent delusions or hallucinations; in fact, the VA examiner concluded that there was no evidence of psychosis or delusional material.  

Further, the Board acknowledges the Veteran's assertion that the August 2017 VA examiner was incorrect in reporting that the Veteran did not endorse suicidal or homicidal ideation.  However, it has not been shown that the Veteran has consistently had thoughts or plans of suicide or homicide consistently throughout the appeal period.  For example, VA mental health records in August 2012, September 2014, and August 2017 showed that the Veteran denied suicidal or homicidal ideation.  
Additionally, the Veteran appears to be active and engaged in daily activities.  For example, on his VA examinations, it was noted that the Veteran had a huge garden that he worked in and kept busy with.  The Veteran has been self-employed as a gardener and landscaper since 2006.  In August 2017, the Veteran reported that staying busy helped him cope with anxiety and stress.  The Veteran also spent time traveling.  It is clear that the Veteran is able to function independently despite his PTSD symptoms.  

Similarly, the Veteran's GAF scores for this period of time have ranged from 35 to 55.  Such scores are indicative of moderate to serious symptoms, and are contemplated by the 50 percent initial rating currently assigned.  These scores do not mandate the assignment of the next higher 70 percent evaluation, as the overall evidence (as discussed above) reflects that the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).  

The Board has considered whether staged ratings are appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that at the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings").  The Board finds that the Veteran's PTSD symptoms have been consistent with the 50 percent rating currently assigned for the entire relevant time period here on appeal.  As was previously noted, the Veteran's PTSD symptoms have been consistent in frequency and severity throughout the appeal period, and the record does not indicate any significant increase or decrease in such symptoms during the appeal period.  Accordingly, staged ratings are not warranted and the 50 percent rating that is now assigned for the entire period here on appeal is appropriate. 

In short, although the Veteran's PTSD is productive of occupational and social impairment consistent with a 50 percent rating, the criteria for a higher 70 percent rating have not been shown.  



B.  TDIU

In order to establish entitlement to a TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2017); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

"Substantially gainful employment" is that employment "which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  As further provided by 38 C.F.R. § 4.16(a), "Marginal employment shall not be considered substantially gainful employment."

The regulatory scheme allows for an award of a TDIU when, due to service-connected disabilities, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  For the purposes of finding one 60 percent disability or one 40 percent disability in combination, disabilities resulting from a common etiology, affecting one or both lower extremities or affecting a single body system will be considered as one disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017).  It is also the policy of the VA, however, that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2017).  Where the veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating is for consideration where the veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b) (2017); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

Currently, the Veteran is service-connected for PTSD, rated at 50 percent from December 11, 2009.  As this is the Veteran's only service-connected disability, he does not meet the schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  As such, the Board will consider whether referral for extraschedular consideration under 38 C.F.R. § 4.16(b) is warranted.  

Following a review of the evidence of record, the Board finds that referral of the TDIU claim to the Director of VA Compensation Service for extraschedular consideration is not warranted.  In particular, the evidence of record shows that the Veteran is not unable to secure or follow a substantially gainful occupation due to his service-connected PTSD.  In May 2012, the Veteran submitted a VA Form 21-8940 requesting compensation based on unemployability (TDIU).  The Veteran asserted that his PTSD prevented him from securing or following any substantially gainful employment, and that he had become too disabled to work in August 2004.  During that time, he was employed as a maintenance mechanic.  On the application, the Veteran noted that he had two years of college education.  Also, the Veteran noted that he was self-employed as a gardener from 2006 to present, and that he worked 40 hours per week.  

More recently, on the Veteran's September 2016 DBQ, although the physician concluded that the Veteran was unable to work or interact socially due to his PTSD diagnosis, it was noted that the Veteran had been working as a gardener/landscaper since 2006.  Similarly, at the October 2011 VA examination, the Veteran reported that he retired in 2004 after 21.5 years as a maintenance mechanic, and that when he was working, he did not miss any time from work due to his PTSD.  At the April 2015 VA examination, the Veteran again did not indicate that he stopped working because of his PTSD.  Rather, he reported taking an early retirement when the company he worked for went overseas in 2004.  Also, in an August 2017 VA mental health record, it was noted that the Veteran continued to stay busy with his huge garden.  At the August 2017 VA examination, the Veteran reported being self-employed as a gardener and landscaper since 2006.
Based on the foregoing evidence, it has not been shown that the Veteran's work as a gardener/landscaper has not been substantial or gainful.  In fact, the Veteran appears to be currently employed, and therefore, has not been prevented from securing or following substantially gainful employment due to his PTSD.  The preponderance of the evidence is against a finding that the Veteran is unemployable.  Accordingly, the Board declines to remand the claim for TDIU for referral to the Director for consideration of a TDIU on an extraschedular basis, and the claim of entitlement to a TDIU is denied.  


ORDER

An initial rating in excess of 50 percent for PTSD is denied.

Entitlement to a TDIU is denied.  




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


